DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claim 1 is pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Greetings from Your Examiner
3.            Dear applicant, my name is Jennifer L. Norton, the patent examiner assigned to process your patent application.  After reviewing this Office Action, please do not hesitate to contact me via telephone.  My telephone number is 571-272-3694.  If you cannot reach me in person, please leave a voicemail and I will return your call within 24 business hours. 

Examiner Remarks
5.            In the spirit of compact prosecution.  Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application.  Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.  Please do not hesitate to contact the examiner of record at 571-272-3694 or schedule an appointment with the Pro Se Assistance at 1-866-767-3848 if you have any questions regarding this correspondence and/or your response to the current office action.

http://www.uspto.gov/ web/ offices/pac/dapp/ opla/preognohce/formatrevamdtprac.pdf

7.            The USPTO understands Internet e-mail communications may be more convenient for some applicants.  However, communication via e-mail poses risks to information confidentiality.  The USPTO will NOT respond via e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. §122 without a signed written authorization by applicant in place.
In the case the applicant wishes to communicate with the examiner via e-mail, a written authorization must be submitted by mail, fax or EFS-Web prior to any e-mail communication (i.e., the authorization cannot be e-mailed to the examiner).  For the applicant's convenience, the examiner has included the website to the Form-Authorization for Interest Communication in a patent Application:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
 	Please note that the authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization and indicating that the authorization has been withdrawn (see MPEP §502.03).  Also note that a formal reply to an Office Action can NEVER be submitted via email.



Claim Interpretation
The document titled “CLAIMS”, encompassing paragraphs [0001]-[0009] with multiple sentences, has been interpreted as a single claim consisting of eight limitations.  If the intention of the applicant was to disclose multiple claims, an amendment is required.  The examiner refers the applicant to the following USPTO website to review “Sample Claims”: 
https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program?MURL=prosepatents

(go to: Patent process training → Tools for filing an application → Nonprovisional application review (see pg. 15 of the PowerPoint file))

Specification
The abstract of the disclosure is objected to because line 11 includes the grammatical error “an operator interface to for the ...”.  Correction is required.  See MPEP (Manual of Patent Examining Procedure) § 608.01(b).

The disclosure is objected to because of the following informalities: 
The Specification does not provided a detailed description of the invention for Figure 2 as described in the drawings.  See MPEP 1.74.

The Specification recites the capitalization error “Operator” in paragraphs [0020], [0023] and [0027].

The Specification recites the capitalization error “Operator interface” in paragraphs [0020] and [0022].

The Specification recites the capitalization error “Operators control entity” in paragraph [0023].
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim is not labeled (e.g. “Claim 1” or “1.).

A period divides the preamble (paragraph [0001], lines 1-3) of claim 1 and the claim limitations (i.e. steps).  (The examiner suggests use of a colon to introduce the limitations of the claim (i.e. “following:”))

The claim limitations (e.g. steps) are divided by periods (i.e. claim limitations of a claim should be divided by semi-colons and not periods).

The claim includes the capitalization error of “Operator” (in paragraph [0007]; suggested claim language: “operator”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The steps which make up the method must be clearly and positively specified. The steps must be organized and correlated in such a manner as to present a complete operative method. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claim 1 recites the limitations "the following" in paragraph [0001], line 3; “the control system interlocks” in paragraph [0002], line 1; “the number of verified interlock states changes” in paragraph [0004], line 1, “the monitored interlocks” in paragraph [0004], lines 1-2; “the control systems interconnections and utilized equipment” in paragraph [0005], lines 1-2; and “the first detected common interlock” in paragraph [0008], line 1.  There is insufficient antecedent basis for this limitation in the claim.  a number of verified interlock states changes” in paragraph [0004], line 1, “the monitored control system interlocks” in paragraph [0004], lines 1-2; “a first detected common interlock” in paragraph [0008], line 1)  

See MPEP 2173.05(e):
A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. Obviously, however, the failure to provide explicit antecedent basis for terms does not always render a claim indefinite. If the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite. Ex parte Porter, 25 USPQ2d 1144, 1145 (Bd. Pat. App. & Inter. 1992) ("controlled stream of fluid" provided reasonable antecedent basis for "the controlled fluid"). Inherent components of elements recited have antecedent basis in the recitation of the components themselves. For example, the limitation "the outer surface of said sphere" would not require an antecedent recitation that the sphere has an outer surface. See Bose Corp. v. JBL, Inc., 274 F.3d 1354, 1359, 61 USPQ2d 1216, 1218-19 (Fed. Cir 2001) (holding that recitation of "an ellipse" provided antecedent basis for "an ellipse having a major diameter" because "[t]here can be no dispute that 


Claim 1 recites “an improper control system response” in paragraph [0005], line 1 and “improper control system response” in paragraph [0007], lines 1-2.   It is unclear whether the recited limitation of “improper control system response” in paragraph [0007], lines 1-2 is the same or disparate from that in paragraph [0005], line 1; hence claim 1 is rendered indefinite.  (Suggested claim language: change “improper control system response” in paragraph [0007], lines 1-2 to “the improper control response”, since there is an earlier recitation of “an improper control system response” in paragraph [0005], line 1)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to interlocking systems and testing systems.

U.S. Patent Publication No. 2006/0276923 A1 discloses methods, systems, and software program for validation of pharmaceutical manufacturing processes and quality assurance process.



SA system.

U.S. Patent Publication No. 2015/0234730 A1 discloses methods and systems for collecting execution trace data for software, analyzing execution data for software, and identifying defects in software.

U.S. Patent No. 5,870,317 discloses a process with attendant methods and apparatus for testing interlocks on machine barrier guards or equivalent safeguards.  

Canadian Patent Publication No. CA 2 511 717 A1 discloses a method and system for automatically testing a railroad signal system interlocking or control point.

Non-Patent Literature Publication “Self-Checking Safety Interlock System” discloses an electrical self-checking interlock system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117